DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to Applicant’s Amendment filed on 1/3/2022.
Claims 1-20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Philip R. Poh, Reg. No. 51,176 on 1/19/2022.

Please replace the claims with the following version:
1.	(Currently Amended)  A method, comprising:
at a server system:
detecting presentation of a media content item being played at a first device in proximity to a second device associated with a first user, including receiving from the second device content information derived from sound output from the presentation of the media content item at the first device captured at the second device;
identifying, based on the received content information, the media content item being played at the first device;
identifying a plurality of first quotations associated with the media content item, wherein the plurality of first quotations are determined to be popular based on popularity criteria, wherein the popularity criteria includes a search query volume of a respective quotation in the media content item;
sending to the second device the plurality of first quotations and, for each of the plurality of first quotations, a plurality of quotation operation affordances, wherein each quotation operation affordance corresponds to an operation with respect to the quotation;
causing the plurality of first quotations and each of the plurality of quotation operation affordances to be presented on the second device according to the popularity criteria of each quotation in the media content item;
receiving selection by the first user of a first affordance of the quotation operation affordances, for a first one of the plurality of first quotations; and
in accordance with the selection of the first affordance, performing an operation, corresponding to the first affordance, with respect to the first one of the first plurality of quotations.

2.	(Original)  The method of claim 1, wherein the operation comprises one of:
sending to the second device information related to the first one of the first quotations for display at the second device;
sharing the first one of the first quotations;
sending to the second device a media snippet that includes the first one of the first quotations for display at the second device;
initiating a search having the first one of the first quotations as a search query;
initiating a search for an entity related to the first one of the first quotations;
providing to the second device a text entry interface configured to receive input on the first one of the first quotations; and
sharing an indication of interest in the media content item, the indication of interest including the first one of the first quotations as a caption.

3.	(Original)  The method of claim 1, further comprising:
maintaining an entities repository of entities associated with a plurality of media content items, including the media content item, wherein each of the entities corresponds to a respective distinct noun associated with one or more of the media content items, the entities 
wherein identifying a plurality of first quotations associated with the media content item comprises identifying the plurality of first quotations from the entities repository.

4.	(Currently Amended)  The method of claim 1, wherein the popularity criteria further includes 

5.	(Original)  The method of claim 1, wherein the popularity criteria comprise one or more real time criteria.

6.	(Original)  The method of claim 5, wherein the first quotations are determined to be popular in real time in accordance with the popularity criteria.

7.	(Original)  The method of claim 1, wherein identifying the media content item being played at the first device comprises determining a portion of the media content item being played at the first device.

8.	(Original)  The method of claim 7, wherein the first quotations are quotations within the media content item and are proximate to the portion of the media content item being played at the first device.

9.	(Original)  The method of claim 7, further comprising:
identifying one or more second quotations associated with a portion of the media content item succeeding the portion being played at the first device;
detecting playing of the succeeding portion at the first device; and
in accordance with the detection of the playing of the succeeding portion, sending to the second device the second quotations and, for each of the second quotations, a menu affordance and a plurality of quotation operation affordances.

10.	(Original)  The method of claim 1, wherein identifying a plurality of first quotations associated with the media content item comprises identifying the plurality of first quotations from a plurality of documents that are hosted by one or more first servers, distinct from the server system.

11.	(Currently Amended)  A server system, comprising:
memory;
one or more processors; and
one or more programs stored in the memory and configured for execution by the one or more processors, the one or more programs including instructions for:
detecting presentation of a media content item being played at a first device in proximity to a second device associated with a first user, including receiving from the second device content information derived from sound output from the presentation of the media content item at the first device captured at the second device;
identifying, based on the received content information, the media content item being played at the first device;
identifying a plurality of first quotations associated with the media content item, wherein the plurality of first quotations are determined to be popular based on popularity criteria, wherein the popularity criteria includes a search query volume of a respective quotation in the media content item;
sending to the second device the plurality of first quotations and, for each of the plurality of first quotations, a plurality of quotation operation affordances, wherein each quotation operation affordance corresponds to an operation with respect to the quotation;
causing the plurality of first quotations and each of the plurality of quotation operation affordances to be presented on the second device according to the popularity criteria of each quotation in the media content item;
receiving selection by the first user of a first affordance of the quotation operation affordances, for a first one of the plurality of first quotations; and


12.	(Original)  The server system of claim 11, wherein the instructions for performing the operation comprises instructions for one of:
sending to the second device information related to the first one of the first quotations for display at the second device;
sharing the first one of the first quotations;
sending to the second device a media snippet that includes the first one of the first quotations for display at the second device;
initiating a search having the first one of the first quotations as a search query;
initiating a search for an entity related to the first one of the first quotations;
providing to the second device a text entry interface configured to receive input on the first one of the first quotations; and
sharing an indication of interest in the media content item, the indication of interest including the first one of the first quotations as a caption.

13.	(Original)  The server system of claim 11, the one or more programs further including instructions for:
maintaining an entities repository of entities associated with a plurality of media content items, including the media content item, wherein each of the entities corresponds to a respective distinct noun associated with one or more of the media content items, the entities including specific quotations, and the entities repository includes references between related entities; and
wherein the instructions for identifying a plurality of first quotations associated with the media content item comprises instructions for identifying the plurality of first quotations from the entities repository.



15.	(Original)  The server system of claim 11, wherein the instructions for identifying a plurality of first quotations associated with the media content item comprises instructions for identifying the plurality of first quotations from a plurality of documents that are hosted by one or more first servers, distinct from the server system.

16.	(Currently Amended)  A non-transitory computer readable storage medium storing one or more programs to be executed by one or more processors of a server system, the one or more programs comprising instructions for:
detecting presentation of a media content item being played at a first device in proximity to a second device associated with a first user, including receiving from the second device content information derived from sound output from the presentation of the media content item at the first device captured at the second device;
identifying, based on the received content information, the media content item being played at the first device;
identifying a plurality of first quotations associated with the media content item, wherein the plurality of first quotations are determined to be popular based on popularity criteria, wherein the popularity criteria includes a search query volume of a respective quotation in the media content item;
sending to the second device the plurality of first quotations and, for each of the plurality of first quotations, a plurality of quotation operation affordances, wherein each quotation operation affordance corresponds to an operation with respect to the quotation;
causing the plurality of first quotations and each of the plurality of quotation operation affordances to be presented on the second device according to the popularity criteria of each quotation in the media content item;
receiving selection by the first user of a first affordance of the quotation operation affordances, for a first one of the plurality of first quotations; and


17.	(Currently Amended)  The non-transitory computer readable storage medium of claim 16, wherein the popularity criteria further includes 

18.	(Original)  The non-transitory computer readable storage medium of claim 16, wherein the popularity criteria comprise one or more real time criteria.

19.	(Original)  The non-transitory computer readable storage medium of claim 16, wherein identifying the media content item being played at the first device comprises determining a portion of the media content item being played at the first device.

20.	(Original)  The non-transitory computer readable storage medium of claim 19, further comprising:
identifying one or more second quotations associated with a portion of the media content item succeeding the portion being played at the first device;
detecting playing of the succeeding portion at the first device; and
in accordance with the detection of the playing of the succeeding portion, sending to the second device the second quotations and, for each of the second quotations, a menu affordance and a plurality of quotation operation affordances.

Reason for Allowance
In view of the amendment, approved terminal disclaimer, updated search and further consideration, claims 1-20 are allowed as the prior art  fails to disclose the features in a particular manner as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168